EXHIBIT 10.13

 

LEGGETT & PLATT, INCORPORATED

2004 KEY OFFICERS INCENTIVE PLAN

Amended and restated

Effective January 1, 2006

 

SECTION 1. ESTABLISHMENT, DEFINITIONS, AND ADMINISTRATION

 

1.1 Establishment of the Plan. Leggett & Platt, Incorporated hereby establishes
the 2004 Key Officers Incentive Plan (the “Plan”). Subject to the approval of
Leggett’s shareholders at the 2004 annual meeting of shareholders, the Plan
shall become effective as of January 1, 2004. If the Plan is not so approved, no
Awards will be paid. Awards are intended to qualify as “other performance-based
compensation” under Section 162(m) of the Code and, therefore, the Plan shall be
construed, interpreted, and administered in accordance with such intention.

 

1.2 Purpose of the Plan. The purpose of the Plan is to attract, motivate, and
retain the services of participants in the Plan (“Participants”) who make
significant contributions to Leggett’s success by allowing them to share in that
success.

 

1.3 Definitions. The following terms, when used in the Plan, shall have the
following meanings:

 

  (a) “Award” means the bonus, if any, to which a Participant is entitled under
the Plan based on the attainment of a Performance Objective.

 

  (b) “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to the Code includes regulations promulgated pursuant to the Code.

 

  (c) “Corporate Participant” means a Participant whose Award is determined
based on the performance of Leggett.

 

  (d) “EBIT” means Leggett’s earnings for a Year before deducting interest and
taxes and after adjustments for other items approved by the Committee.

 

  (e) “Leggett” means Leggett & Platt, Incorporated or any successor thereto and
also includes the subsidiaries and affiliates of Leggett & Platt, Incorporated.

 

  (f) “Profit Center” means a separate operating unit or branch of Leggett for
which Leggett budgets an operating income for a Year.

 

  (g) “Profit Center Participant” means a Participant whose Award is determined
based on the performance of one or more Profit Centers and the performance of
Leggett.

 

  (h) “RONA” means Leggett’s EBIT return for the year on its net assets, as
adjusted for items approved by the Committee.

 

  (j) “Year” means the calendar year. The determination of whether or not
Performance Objectives are achieved and the amount, if any, of a potential Award
to which a Participant shall be entitled shall be determined each Year.

 

1.4 Administration. The Plan shall be administered by the Compensation Committee
of Leggett’s Board of Directors (the “Board”), or such other committee as may be
appointed by the Board (the “Committee”). The Committee shall be comprised of
two or more “outside directors” of the Board (as defined in Section 162(m) of
the Code). The Committee shall have full power and authority to administer and
interpret the Plan and to establish rules and procedures for its administration.
The Committee has sole responsibility for selecting Participants, establishing
Performance Objectives (defined below) and Award formulas, and determining
Awards.

 

1



--------------------------------------------------------------------------------

SECTION 2. ELIGIBILITY, PERFORMANCE OBJECTIVES AND AWARDS

 

2.1 Eligibility and Participation. Eligibility for participation in the Plan
shall be limited to key employees of Leggett as determined by the Committee. The
Committee shall determine who is a Corporate Participant and who is a Profit
Center Participant. Key employees may participate as either Corporate
Participants or Profit Center Participants, but not both.

 

2.2 Performance Objectives. Awards are paid based on the achievement of
performance objectives (“Performance Objectives”). Unless and until otherwise so
determined by the Committee, the Performance Objectives are as follows:

 

  (a) For Corporate Participants, an Award is payable when Leggett has achieved
RONA of at least 8%. The aggregate amount of Awards under the Plan and bonuses
paid under Leggett’s Key Management Incentive Compensation Plan may not exceed
4% of EBIT; provided however, that Awards and bonuses related to Profit Center
performance are not subject to the 4% of EBIT limit.

 

  (b) For Profit Center Participants, 75% of the Award is based on the
achievement of Profit Center objectives and 25% of the Award is based on the
achievement of the RONA targets described in 2.2(a) above. The Profit Center
portion of the Award is payable when the Profit Center has operating income of
at least 62.5% of budgeted operating income. The maximum Profit Center portion
is payable when the Profit Center has operating income equal to 100% of budgeted
operating income.

 

2.3 Potential Award. The amount of each Participant’s Award is determined by
applying the Award formula to a percentage of the Participant’s annual salary at
the end of the Year (the “Target Percentage”). The Award formula and each
Participant’s Target Percentage shall be determined by the Committee no later
than 90 days after the beginning of each Year.

 

2.4 Other Performance Objectives and Awards. The Committee may select other
and/or additional Performance Objectives than those set forth in Section 2.2.
These Performance Objectives may be different for different Participants and
shall be based on one or more of the following measures of Leggett’s (or, if
applicable, a Profit Center’s) performance: revenues, operating income, return
on equity, return on assets, cash flow, market price of Leggett’s stock,
earnings, earnings per share of Leggett’s stock, and/or one or more of the
Performance Objectives set forth in Section 2.2.

 

2.5 Determination of Final Awards. As soon as practical after the end of each
Year, the determination of Awards for Participants will be made and certified in
writing to the Board by the Committee solely on the basis of the attainment of
Performance Objectives. The Committee shall have discretion to reduce by up to
10%, but shall not increase, the Award to which a Participant would be entitled
based on Performance Objectives. No such reduction shall increase the Award of
any other Participant who is subject to Section 162(m).

 

2.6 Maximum Award. Notwithstanding any other provision of the Plan, a
Participant’s Award for a Year may not exceed 0.3% of EBIT for that Year.

 

2.7 Payment of Awards. A Participant’s Award will be paid in the manner and at
the time or times established by the Committee but in no event later than
March 15th of the year the award becomes payable. Payment of an Award will be
made in cash unless deferred under the Company’s Deferred Compensation Program.
Unless otherwise determined by the Committee, a Participant must be employed by
Leggett on the last working day of the Year to be eligible for Award payments.

 

2



--------------------------------------------------------------------------------

SECTION 3. AMENDMENT AND TERMINATION

 

The Committee may amend or terminate the Plan at any time, provided that no
amendment shall be made without shareholder approval if such approval is
required under applicable law or required for Awards to qualify as “other
performance-based compensation” under Section 162(m). Except as otherwise
provided in this Plan, no amendment or termination of the Plan may materially
and adversely affect any outstanding Award without the Participant’s consent.

 

3